 1

 2

 3

 4

 5
                                     UNITED STATES DISTRICT COURT
 6
                                 EASTERN DISTRICT OF CALIFORNIA
 7

 8
      JAMES JONES,                                      Case No. 1:17-cv-01318-EPG
 9
                        Plaintiff,                      FINAL JUDGMENT AND ORDER
10
                                                        REGARDING PLAINTIFF’S SOCIAL
             v.                                         SECURITY COMPLAINT
11
      COMMISSIONER OF SOCIAL
12    SECURITY,
13                      Defendant.
14
            This matter is before the Court on the Plaintiff’s complaint for judicial review of an
15
     unfavorable decision of the Commissioner of the Social Security Administration regarding his
16
     application for Disability Insurance Benefits and Supplemental Security Income. The parties have
17
     consented to entry of final judgment by the United States Magistrate Judge under the provisions
18
     of 28 U.S.C. § 636(c), with any appeal to the Court of Appeals for the Ninth Circuit.
19
            The court, having reviewed the record, administrative transcript, the briefs of the parties,
20
     the applicable law, and having heard oral argument, finds as follows:
21
             For the reasons announced by the Court on the record at the conclusion of the parties’
22
     oral argument on November 1, 2018, the Court finds that the decision of the Commissioner of
23
     Social Security is supported by substantial evidence, and the same is hereby affirmed.
24
     \\\
25
     \\\
26
     \\\
27
     \\\
28
                                                       1
 1        The Clerk of the Court is directed to close this case.

 2

 3
     IT IS SO ORDERED.
 4

 5     Dated:   November 1, 2018                             /s/
                                                     UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
